Title: To James Madison from Henry Preble (Abstract), 19 June 1805
From: Preble, Henry
To: Madison, James


19 June 1805, New York. “On my arrival here I delivered into the Post-office some Dispatches for your Office from General Armstrong. I intended to have visited Washington before my journey to the Eastward, but the extreme heat of the weather, induces me to defer that pleasure ’till the Autumn.
“Permit me, Sir, to enclose to you a letter of introduction from Mr Monroe, and to request that you will have the goodness to mention me to the President, as a candidate for the Consulate of Havre or Nantes, when either of those places may become vacant.”
